PER CURIAM.
We remand for further evidentiary proceedings in accordance with Florida v. Bostick, — U.S. -, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991). The trial court’s order granting appellee’s motion to suppress contained no factual findings regarding the circumstances of the search. Rather, the trial court explicitly based its ruling on the Florida Supreme Court’s holding in Bostick v. State, 554 So.2d 1153 (Fla.1989), that the Broward Sheriff’s Office practice of boarding buses and asking passengers at random for consent to search was unconstitutional per se. In view of the United States Supreme Court’s rejection of this per se rule, we remand so that the trial court may determine whether a seizure in fact did occur considering “all of the circumstances surrounding the encounter.” Bostick, — U.S. -, 111 S.Ct. at 2389, 115 L.Ed.2d at -.
DELL and GARRETT, JJ., concur.
GLICKSTEIN, C.J., concurs specially with opinion.